 

Exhibit 10.4

 



NON-STATUTORY STOCK OPTION
(Definitive/Contingent – Directors)

 

Granted by

 

Cellectar Biosciences, Inc.(the “Company”)

 

Under the 2015 Stock Incentive Plan (as amended and restated)

 

This Option is and shall be subject in every respect to the provisions of the
Company’s 2015 Stock Incentive Plan, as amended from time to time, which is
incorporated herein by reference and made a part hereof. The holder of this
Option (the “Holder”) hereby accepts this Option subject to all the terms and
provisions of the Plan and agrees that (a) in the event of any conflict between
the terms hereof and those of the Plan, the latter shall prevail, and (b) all
decisions under and interpretations of the Plan by the Board or the Committee
shall be final, binding and conclusive upon the Holder and his or her heirs and
legal representatives.

 

1.Name of Holder:

 

2.Date of Grant:

 

3.Maximum Number of Shares for which this Option is exercisable:

 

Definitive Grant:

Contingent Grant:

 

4.Exercise (purchase) price per share: $

 

5.Payment method:

 

a personal, certified or bank check or postal money order payable to the order
of the Company for an amount equal to the exercise price of the shares being
purchased; or

 

with the consent of the Company, any of the other methods set forth in the Plan.

 

6.Expiration Date of Option:

 

7.Vesting Schedule: The Definitive Grant shall vest in equal monthly
installments over a seven month period from the Date of Grant. The Contingent
Grant shall vest subject to the following conditions: (i) approval by the
Company’s stockholders of an increase in shares available under the 2015 Stock
Incentive Plan at the Company’s 2019 annual meeting of stockholders or other
special meeting of stockholders called for such purpose; and (ii) to the extent
stockholder approval is received, the Contingent Grant shall vest immediately
upon obtaining such stockholder approval.

 



 

 

 

8.Termination of Services. This Option shall terminate on the earliest to occur
of:

 

(i)the date of expiration thereof;

 

(ii)thirty (30) days after the date of voluntary termination of provision of
services by the Holder (other than upon death, or for Disability or Normal
Retirement, each as defined in the Plan);

 

(iv)180 days after the date of termination of the Holder’s provision of services
to the Company by reason of death.

 

9.Lock-Up Agreement. The Holder agrees for a period of up to 180 days from the
effective date of any registration of securities of the Company under the
Securities Act of 1933, as amended (the “Securities Act”), upon request of the
Company or underwriters managing any underwritten offering of the Company’s
securities, not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any shares issued pursuant to the exercise
of this Option, without the prior written consent of the Company and such
underwriters.

 

10.Tax Withholding. The Company’s obligation to deliver shares shall be subject
to the Holder’s satisfaction of any federal, state and local income and
employment tax withholding requirements.

 

11.Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, 100 Campus Drive, Florham Park, NJ 07932, attention of the president,
or such other address as the Company may hereafter designate.

 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Holder at such address.



 

2 

 



 

IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Date of Grant.

 



  CELLECTAR BIOSCIENCES, INC.         By:                            

  

The undersigned Holder hereby acknowledges receipt of a copy of the Plan and
this Option, and agrees to the terms of this Option and the Plan.

 

 



    Holder  

 



3 

